COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-246-CV
 
 
PHILIP P. ANDERSON                                                           APPELLANT
 
                                                   V.
 
LADONNA J. ANDERSON                                                        APPELLEE
 
                                              ------------
 
          FROM
COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Philip P. Anderson
appeals from the trial court=s interlocutory order denying his objection to the trial court=s prior order allowing Appellant=s trial counsel to withdraw.  On
July 19, 2006, we sent Appellant a letter stating our concern that we may have
no jurisdiction over this appeal because the order does not appear to be an
appealable order.[2]  We indicated that this court could dismiss
this appeal if we did not receive a response showing grounds for continuing the
appeal by July 31, 2006.  While we did
receive a response from Appellant, it does not show grounds for continuing the
appeal.
Accordingly, because the
order is neither a final judgment nor an appealable interlocutory order, we
dismiss this appeal for want of jurisdiction.[3]
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DELIVERED: 
August 17, 2006
 




[1]See Tex. R.
App. P. 47.4.


[2]See Tex. Civ.
Prac. & Rem. Code Ann. 51.014(a) (Vernon Supp. 2005) (listing appealable interlocutory orders);
Lehmann v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)
(providing general rule that an appeal may be taken only from a final
judgment).


[3]See Tex.
R. App. P. 42.3(a), 43.2(f).